Citation Nr: 1312089	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for lung cancer, to include mesothelioma, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a right ear disability, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty in the US Navy from October 1951 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues on appeal were previously before the Board in October 2012 when they were remanded for additional evidentiary development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

The Veteran seeks service connection for residuals of prostate cancer, residuals of lung cancer to include mesothelioma, and right ear tumor.  He argues that these disorders are due to herbicide exposure (Agent Orange).  

It is noted that Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Additionally, service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the U. S. Court of Appeals for the Federal Circuit.  Haas, 525 F.3d at 1193-1194.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore. 

The Veteran testified in September 2012 that he served on vessels that entered inland waterways of the Republic of Vietnam, which were exposed to herbicide agents.  He reports participation in several combat operations and receipt of the Armed Forces Expeditionary Medal and the Combat Action Ribbon.  He specifically recalled participating in Operation Sea Dragon in close proximity to the shores of Vietnam.  He served on three ships which may have served in the waters of Vietnam: the USS Lucid from September 1962 to November 1966, the USS Gallant from November 1966 to February 1967, and the USS Tuner Joy from January 1968 to October 1969.

In its October 2012 remand, the Board directed the originating agency to contact the Joint Services Records Research Center (JSRRC) to determine if any of the ships the Veteran was assigned to served on the inland waterways of Vietnam.  The originating agency was to request that the JSRRC review the official service documents, ships histories, deck logs, and other sources of information related to Naval ships to ascertain whether there is any evidence that the USS Lucid, the USS Gallant, and/or the USS Tuner Joy entered the inland waterways of the Republic of Vietnam and, if yes, whether this coincided with the Veteran's dates of service.  

In January 2003, the Department of the Navy provided copies of command history reports for the USS Lucid for 1965 and for the USS Turner Joy for 1965.  This evidence is not completely responsive to the Board's October 2012 remand instructions.  It is not apparent why the command histories for the USS Lucid were restricted to 1965.  The Veteran served on the USS Lucid from September 1962 to November 1966.  It is not apparent why the command history of the USS Turner Joy was provided for 1965.  The Veteran was not assigned to the USS Turner Joy until January 1968 and served on that vessel until October 1969.  The Board believes the command histories should be for the dates the Veteran was assigned to the vessels unless there is an unstated reason why the search requests were so restricted.  The Department of the Navy did not provide any analysis as to whether the ship's histories documented the Veteran's service aboard a ship which served in the in-land waterways of Vietnam.  Finally, the Department of the Navy did not provide any information regarding the USS Gallant which the Veteran was assigned to from November 1966 to February 1967.  The Board's remand instructions specifically directed that the JSRRC should be contacted regarding the USS Gallant.  

Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The JSRRC/Department of the Navy should be asked to review the official service documents, ships histories, deck locks, and other sources of information related to Naval ships to ascertain whether there is any evidence that the USS Lucid, the USS Gallant, or the USS Tuner Joy entered the inland waterways of the Republic of Vietnam and, if yes, whether this coincided with the Veteran's dates of service.  The JSRRC should provide opinions as to whether the evidence supports a finding that any or all of the ships the Veteran was assigned to entered the inland waterways of the Republic of Vietnam.  The Veteran was assigned to the USS Lucid from September 1962 to November 1966, the USS Gallant from November 1966 to February 1967, and the USS Tuner Joy from January 1968 to October 1969.  

2.  The AMC or the RO should also undertake any other development it determines to be warranted.

3.  Then, the AMC or the RO should readjudicate the remanded issues based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

